Citation Nr: 1511040	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg injury.

2.  Entitlement to service connection for residuals of a right leg injury. 

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for residuals of a stomach injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to February 1970, and engaged in combat with the enemy.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In March 2011 these matters were remanded for additional development (the Board also reopened the claim of service connection for residuals of a left leg injury, granting service connection for knee scar residuals of such injury).  

The Veteran's had initiated an appeal of denials of service connection for post-traumatic stress disorder (PTSD), and for residuals of a right shoulder injury.  An interim (November 2010) rating decision granted service connection for major depressive disorder and PTSD.  The matter of service connection for residuals of a right shoulder injury was also a subject of the March 2011 Board remand.  Another interim rating decision (in January 2014) granted service connection for a right shoulder disability (and for a left knee scar).  As the grants of service connection for a psychiatric disability and for a right shoulder disability constitute full awards of the benefits sought with respect to such disabilities, those claims are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  However, since the grant of service connection for a left knee scar is not a full grant on the claim of service connection for residuals of a left leg injury (the veteran also seeks to have left knee arthritis service-connected), that issue remains on appeal.  

In June 2013 the attorney who was representing the Veteran at the time advised that she had withdrawn as the Veteran's appointed representative.  He has not designated a new representative, and is proceeding pro se.

The issue of service connection for residuals of a back injury is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  The Veteran's right and left leg injuries in service were acute and resolved without residual pathology (other than a left knee scar, which is service connected) ; a chronic right or left knee disability (other than the left knee scar) was not manifested in service; arthritis of either knee was not manifested in the first postservice year; and his current right and left knee disabilities (other than the left knee scar) are not shown to be related to his service/injury therein. 

2.  A stomach injury in service is not shown; GERD was not manifested in service; the Veteran's current stomach disability/GERD is not shown to be related to his service/injury sustained therein.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left leg injury (other than a left knee scar) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for residuals of a right leg injury is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for residuals of a stomach injury/GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in May 2004 and April 2005, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, postservice treatment records, and Social Security Administration (SSA) disability claim determination and underlying records were secured.  In July 2011 (pursuant to March 2011 Board remand), the RO notified the Veteran that treatment records from Memphis VA Medical Center (VAMC) from the 1970's were unavailable; he was asked to submit any such records in his possession.  He was afforded VA examinations in December 2004, November 2005, April 2011, and June 2011.  The Board finds the VA examinations (cumulatively) to be adequate to adjudicate the claims addressed on the merits; the reports of examinations note necessary findings, and the examiners expressed familiarity with the record/the Veteran's medical history and provided rationale for all opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the September 2010 hearing, the undersigned identified the issues on appeal, noted the elements necessary to substantiate the claims, and identified evidence that could assist in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran engaged in combat with the enemy, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background and Analysis

The Veteran contends that he sustained current disabilities of the legs (to include bilateral knee arthritis), back and stomach (to include GERD) in a 1969 automobile accident in service.  

The Veteran's STRs include a February 1969 record that shows he was seen for a sore right knee, with treatment including an Ace wrap and ointment.  A September 1969 STR shows he was hospitalized after being involved in an automobile accident (truck rolled over); he was being transported for dentaL treatment while serving in Vietnam.  It was noted that he had two small abrasions in the left leg pre-tibial area.  Right leg and stomach injuries were not noted at the time.  The discharge diagnosis was abrasions, left leg.  On February 1970 service separation examination the Veteran's abdomen and viscera were normal on clinical evaluation.  His lower extremities, spine and other musculoskeletal were also normal on clinical evaluation.

Residuals of left and right leg injuries

In April 2004 the Veteran was seen at VA outpatient (general medicine) urgent care with complaints of left knee pain and swelling for two days.  He reported that he noticed sudden swelling and pain of the left knee two days prior that woke him from his sleep.  He denied any recent trauma, and indicated he had not experienced similar symptoms in the past.  The assessment was probable gouty arthritis.  He underwent joint aspiration.  On June 2004 VA neuropsychology evaluation, the Veteran reported having leg pain related to broken leg sustained in service.  A November 2004 orthopedic assessment notes the Veteran's complaints of right knee pain.  X-rays showed right knee DJD.  The assessment was knee arthritis.  

A November 2004 VA outpatient treatment report notes the Veteran was seen in physical medicine and rehabilitation (PM&R) with a provisional diagnosis of right knee DJD; he requested a cane for his right knee.  A December 2004 VA orthopedic assessment note notes the Veteran's complaints of right knee pain; he reported a history of bilateral knee pain and left knee injections.  X-rays showed right knee DJD.  The diagnosis was knee arthritis.  

On December 2004 VA joints examination, the Veteran reported that during service (in 1969) he sustained a left lower extremity injury when he was hit by a vehicle and sustained some abrasion over the anterior aspect of the knee.  He stated that his left knee was drained, and he received a cortisone injection, and was told that he had some arthritis of the left knee.  The examiner noted that the Veteran had an abrasion over his left knee that appeared to be superficial in nature and had a history of a swollen right knee, which underwent an aspiration (consistent with septic effusion of his right knee).  X-rays of the left knee revealed osteoarthritic changes; X-rays of the right knee also revealed (moderate to severe) osteoarthritis.  The diagnosis was bilateral knee osteoarthritis, right worse than left.  The examiner opined that the Veteran's left knee abrasions were not the cause of his left knee condition.  He had osteoarthritic changes of the left knee which appeared to be age related and appropriate.  The examiner opined that the Veteran's current left knee disability was unrelated to injury in the military.

An August 2005 VA orthopedic outpatient clinic follow-up report notes the Veteran's complaints of bilateral knee pain, (especially on the right).  The left knee had improved after a prior injection.  He denied any recent trauma or any significant numbness or tingling in his extremities.  X-rays showed degenerative changes of the right knee.  The assessment was multiple chronic degenerative changes of the knee.  In August 2005, the Veteran presented at an orthopedic clinic with a complaint of right knee pain; the assessment was knee pain.  

On November 2005 VA joints examination, the Veteran reported bilateral knee pain.  He used a cane (intermittently) for right knee osteoarthritis.  He also reported a history of some left knee abrasions during service.  He stated that he had cortisone injection into his knees with some mild relief of symptoms.  X-rays of the left knee showed mild osteoarthritic changes.  The right knee also had osteoarthritic changes and some patellofemoral changes.  The impression was bilateral knee osteoarthritis, right worse than left.  The examiner noted the Veteran has moderate osteoarthritis of the right knee for which he may require further treatment, as well as some left knee osteoarthritis.  He opined that the Veteran's left knee abrasions were not the cause of his left knee condition.  He noted that the Veteran had osteoarthritic changes of the left knee, which appeared to be appropriate and age related.  His injury in service was not related to his current left knee condition.  

At the September 2010 hearing the Veteran clarified that injuries to his legs in the automobile accident in service were to his knees.  He related that he did not seek treatment for the left knee disorder immediately after service because it appeared the left knee had improved.  He testified that he was treated for the right leg/knee at the same time as the left.  He stated that after the automobile accident in service he was placed on light duty, which required mostly sitting (and not much moving around).  

A March 2011 VA general medicine attending record notes the Veteran had knee pain that seemed worse since he was taken off Methadone.  The assessment was DJD of the knees.  An April 2011 VA orthopedic surgery clinic report notes the Veteran presented with bilateral knee pain that had been present for years.  He had the pain on walking or standing, and it became severe at night.  X-rays showed moderate joint space narrowing, osteophytes and sclerosis on the right, and severe on the left.  The assessment was bilateral knee DJD, symptomatically right greater than left, radiographically left greater than right.  

An April 2011 VA clinical report (addendum), notes the Veteran presented with left lower extremity pain/cramping.  He reported that leg cramping began in bed, woke him from his sleep and lasted all day.  He described the pain as radiating from his foot to thigh.  The assessment was left lower extremity cramp versus diabetes mellitus neuropathy versus PVD [peripheral vascular disease].

On April 2011 VA joints examination, the Veteran reported having knee pain in September 1969 when he injured his knees in an accident in Vietnam when he was in a truck that overturned; he indicated he did not receive any specific treatment for the knees., but was placed on light duty (guard duty) for 3 months.  He reported he was involved a motor vehicle accident in 1994, but did not sustain a knee injury at the time.  He had worked as a machine operator for 35 years, retiring in 2003.  X-rays showed marked degenerative changes, bilaterally, worse on right.  The examiner opined the Veteran's knees are less likely than not related to his truck accident in 1969 service in Vietnam.  Afterwards, he was on guard duty for 3 months, obviously the knees were not injured significantly during that time, as he was not precluded from guard duty.  The laceration over the left knee area was not an articular-like lesion, and most likely represented a nonarticular injury. 

On July 2011 VA general medical examination, the Veteran reported having orthopedic problems, including chronic low back pain and knee pain.  He complained of numbness and tingling in his feet.  He required a cane for the past 4 years due to worsening orthopedic pain, he could walk only less than 1 block.  He had very poor sleep due to chronic back and leg pain.  

A September 2013 general medicine attending note notes DJD of the knees.  It was noted that the both knees were injected with steroids in April 2011.  The Veteran reported that pain in the right knee was worse since a fall in January 2013.

On review of the record summarized above, the Board finds that although the Veteran was seen for a sore right knee in service, and sustained an injury to his left knee in an automobile accident in service, the right knee complaint and left knee injury were acute and resolved with no residual pathology (as reflected by the normal service separation examination, and the absence of any objective evidence of postservice continuity of complaints).  As there is also no evidence that arthritis of either knee was manifested in the first postservice year, service connection for right and left knee disabilities on the basis they became manifest in service and persisted, or on a presumptive basis (for arthritis of the knees as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. The Veteran has reported that he did not seek treatment for his knees immediately or soon after service, and continuity of knee complaints/symptoms since onset/injury in service is not shown, service connection for disability of either knee based on continuity (under 38 C.F.R. § 3.303(b) is not warranted.  

In the absence of a showing of chronic disability in service or of continuity of complaints following onset/injury in service whether a current knee disability (such as arthritis) is related to remote service/injury therein becomes a medical question, beyond the scope of lay observation/common knowledge.  Consequently, the Veteran's own opinion relating his current knee disabilities to service is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no competent (medical) evidence in the record that relates the Veteran's arthritis of the knees to his service/injury therein.  The Veteran has not submitted any such evidence, and the April 2011, December 2004, and November 2005 VA medical opinions that directly address the matter of a nexus between the Veteran's knee disabilities and his service are all against his claims.  As they reflect familiarity with the factual record, and include rationale that cites to supporting factual data and identifies an alternate (postservice) etiological factor for the knee disability (the aging process) they are competent evidence in the matter.  Because there is no competent evidence to the contrary, they are persuasive.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims, and that the appeal seeking service connection for residuals of left and right leg injuries (to specifically include arthritis in each knee) must be denied.

Residuals of a stomach injury

A July 1994 VA treatment report shows the Veteran was seen with complaints of abdominal pain for 7 days associated with vomiting at times.  There was no injury to the abdomen.  The diagnosis was probable peptic ulcer.  In a December 1997 VA outpatient treatment report the Veteran reported that he was having trouble with stomach cramps and diarrhea since his methadone was decreased (at his request).

On August 2005 VA examination the Veteran reported a weight gain since he stopped smoking.  He had no history of problems with chewing or swallowing, chronic diarrhea or a special diet.  His appetite was good.  In September 2005 he was seen in triage with a bout of chest pain for the past 2 to 3 years.  He described it as a burning sensation; it comes intermittently and lasts 30 seconds to a minute.  It begins on the upper right abdomen and shoots up substernally.  It was worse when lying down and improved with drinking water.  The assessment was that the symptoms he described (which he indicated had been occurring for the past 2 to 3 years) were most consistent with GERD.  

On November 2005 VA general medical examination, the Veteran reported a medical history that included GERD, gunshot wound to the torso (postservice as a civilian), and a motor vehicle accident.  He reported that he gained 25 pounds in the past year.  He denied nausea, vomiting, or diarrhea.  He had chronic constipation with cramping and bloating.  He stated he will have a bowel movement 2 to 3 times a week (which required milk of magnesia to stimulate).  He had daily acid reflux with burning and belching.  The impressions were constipation and GERD.

A June 2009 VA addiction psychiatry progress report noted the Veteran had stomach cramps, diarrhea, could not sleep, sweating and no energy.  The diagnosis was opiate withdrawals, opiate dependence.  A June 2011 general medicine attending report noted a history of GERD.  It was noted that he passed out during that visit; he had loss of bowel and bladder control.  He reported that he had taken heroin 3 days prior; it appeared the episode was related to dehydration.  

At the September 2010 hearing the Veteran testified that in the vehicle accident in service, the truck he was in "rolled over end over end" and the most severe injury at that time was to his stomach because he was hit with his rifle in the stomach.  Specifically, on impact the barrel of his rifle hit him and punctured around his navel area.  He was "folded over" and not able to straighten-up for about a week.  He indicated he was being treated for GERD and believed that it result from trauma to the abdominal area in the 1969 automobile accident.  He stated that after discharge from service (in the early 1970's) he had a nervous stomach and sought treatment for it at the local VAMC (records of which were specifically sought and determined to be nonexistent or unavailable) .  After that he did not have the problem again until the 90's; in the interim his symptoms would "come and go" and he would take over-the-counter medication.  He related that he was shot, but the bullet did not do any internal or damage, did not hit anything.

On April 2011 VA hiatal hernia, stomach, duodenum examination, the Veteran reported that he has had diffuse abdominal pain for the past 5 years ("It comes and goes.").  He had reflux, which he had for 18 years.  Before he started medication, he used to have 2 episodes of heartburn a week; now he gets it about once a month.  He had a hernia in the left lower abdomen repaired 2 years ago.  He had a gunshot wound 22 years ago and had an exploratory laparotomy.  There was no injury and no bullets found in the abdomen.  He related that during service in 1969 a gun barrel hit him on the navel and causing much but not requiring  surgery.  The pain resolved spontaneously; there was no history of esophageal trauma.  The examiner noted that the Veteran's general health, and nutrition were good.  There were no signs of anemia.  The diagnosis was GERD.  The examiner opined that it is less likely as not that the GERD is related to the Veteran's military service, including the automobile accident therein.  The examiner explained that the automobile accident occurred in 1969 and the GERD appeared only 18 years ago, with no basis for a finding of a nexus between the two.

An August 2011 CT [computed tomography] scan revealed a moderate hiatal hernia with retained food and mild distension of the esophagus with air-fluid level; differential considerations include reflux versus achalasia.  

A September 2013 general medicine note reports moderate hiatal hernia and distended esophagus.  

It is not in dispute that the Veteran has GERD.  However, a stomach injury in service is not shown, and the GERD was not manifested in service.  In fact, the Veteran's  STRs do not contain any mention of abdominal problems, including on service separation examination.  While it is not implausible that the Veteran may have sustained some trauma to the abdomen in service, there is no support in the factual record that the trauma resulted in any significant stomach pathology/disability.  Notably, the evidence of record show that the initial postservice clinical notation of abdomen complaints was in July 1994 (approximately 24 years after service separation).  This lengthy postservice interval before the initial clinical notation of abdominal problems is of itself a factor for consideration against the claim.  The Board notes the Veteran's allegation that he was treated for a nervous stomach at a VAMC in the early 1970's; as noted above, records of such treatment could not be located.  Regardless, the Veteran himself has indicated that his complaints subsided for an extended period of time, weighing against any theory of entitlement based on continuity of complaints symptoms that began in service.  

Whether a current GERD may be related to a remote injury in service in the absence of documentation of chronic pathology in service or continuity of complaints since is strictly a medical question (beyond the scope of lay observation).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent (medical) evidence in the record that relates GERD to the Veteran's service/injury therein.  VA treatment records note diagnoses of GERD, but do not relate it to the Veteran's service.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's GERD and his service is in the report of the April 2011 VA examination, when the examiner opined that it is less likely as not that the GERD is related to the Veteran's military service, to include as due to the automobile accident therein.  The examiner expressed familiarity with the history of the disability, and explained the rationale for the opinion and cited to factual data.  The opinion is probative evidence in this matter; and because there is no competent evidence to the contrary, it is persuasive.

The Veteran's own statements relating his GERD to an injury in service are not competent evidence.  He is a layperson, and does not cite to supporting factual data, medical opinion, or medical literature.   

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for residuals of a stomach (claimed to be current GERD) must be denied.

ORDER

Service connection for residuals of a left leg injury/knee arthritis is denied.

Service connection for residuals of a right leg injury/knee arthritis is denied.

Service connection for residuals of a stomach injury (claimed to be GERD) is denied.


REMAND

Because action ordered in the Board's March 2011 Remand was not completed, the matter of service connection for residuals of a back injury must be remanded, once again for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998).

The March 2011 remand asked the VA examiner was to provide an opinion whether the Veteran's diagnosed back disability is related to his service and specifically the 1969 automobile accident.  On April 2011 VA examination, the diagnosis was mild lumbar spine strain, x-rays normal.  The examiner opined that he did not believe that the Veteran's accident in 1994 caused his lumbar spine condition; and noted that there was no documented history of treatment for this secondary to his 1994 accident.  As the VA examiner failed to address whether the Veteran's diagnosed back disability is related to his service and specifically the 1969 automobile accident therein, there has not been substantial compliance with the March 2011 remand directive.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his low back disability.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each low back disability entity found. 

(b) Identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, and specifically the 1969 automobile accident therein.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


